Title: To John Adams from Bidé de Chavagnes, 8 June 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       Mon tres cher monsieur
       a nantes ce 8e. juin 1780
      
      Je suis fort inquiet de votre santé, de celle de vos chers enfants de mrs. Dena et taxter, jay eu lhonneur de vous ecrire il y a plus de 15 jours pour vous en demander des nouvelles et vous prier de men donner, car j y prends l’interest le plus vif par continuation, et a moins de grandes affaires, ce seroit une grande peine pour moy de n’en point recevoir. Je me suis porté a merveilles pendant le temps agreable que jay passé auprés de madame de chavagnes qui me demande toujours bien de vos nouvelles, qui voudroit vous connoitre, et qui me charge de vous presenter ses civilités. Jay bien du chagrin d’estre obligé de las quitter demain pour rejoindre brest. Jay besoin de toutte ma raison et de tout mon courage dans la circonstance presente, et dans celle a venir. Le commandant de la marine a brest m’a fait proposer il y a quelques temps de m’embarquer en second sur le vaisseau le bien aimé de 74 canons que j avois quitté pour ma pauvre vieille sensible, en fait de service je ne puis jamais ny ne scay dire non. Je ne scay quelle sera la recompense de ma bonne volonté, mais sur ce que lon me marque que ce vaisseau sous peu pourra bien convoyer une flotte. J ignore dans quel endroit, veuille le ciel que nos rencontres ne soint pas plus facheuses que de boston au ferol et a brest car de tous les vaisseaux du roy de france, le bien aimé que je connois pour avoir eté un an dedans, est bien le plus mauvais voilier fait pour estre gagné bien viste et pour ne rien pouvoir joindre. Je suis destiné pour les mauvais vaisseaux et pour les mauvaises et vieilles fregattes, mais je vais de bon coeur partout la fortune qui m’a bien servi jusqu’icy nous aidera j espere. Et si nos forces reunies peuvent cette année operer comme il faut, vous allez, messieurs les ministres, vous donner et aux peuples une paix durable et avantageuses ces interests la sont en bonnes mains fasse le ciel que cela soit, et que si je ne suis pas a même D’avoir le bonheur de vous voir cet hyver a paris comme je le desirois et esperois. Je puisse dans 2 ans vous rammener encor dans votre chere patrie, auprés de votre aimable famille que j aurois bien du plaisir a revoir avant la fin de mon existence. Tout cela est dans les decrets de la providence. Il faut, en laidant de touttes ses forces sy soumettre. Voila ce que je me propose surtout dans ce moment. Je seray bien content D’apprendre que vous jouissez dans notre patrie, flattée de vous posseder, de toutte la santé et le bien estre que je vous souhaite. Continuez moy votre souvenir, bontés et amitié et soyez bien persuadé de ma reconnoissance, du sincere et respectueux attachement avec lequel jay lhonneur d’estre pour ma vie Mon tres cher monsieur votre tres humble et tres obeissant serviteur, Bidé de chavagnes capne des vaux du roy
      Jembrasse vos chers enfants de tout mon coeur et le petit Docteur couppar. Je vous prierois quand vous verrez monsieur de sartines de vouloir bien me rappeller a son souvenir en luy offrant mon profond respect. Ne commandant plus, je ne puis guere luy ecrire pour ne pas le gêner. Mille choses a mr. denas a mr. taxter.
     